DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 1/14/2022. Claims 1-6, 8, 10-17 are pending and have been examined. Claims 7, 9 are cancelled. Claims 12-17 are added.
Response to Amendments and Arguments
2.	Regarding applicant’s amended claims, note that these claims necessitate the new ground(s) of rejection presented in this Office action, because these claims introduce new issue and/or change the scope of the claims.
Applicant's arguments with respect to claim rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “estimate a comprehension level of the user based on a hierarchy of speech content indicating a depth of knowledge linked to a word stored in a memory and a result of the speech word analysis ..”
In response, the examiner respectfully disagrees. Note that TAKEI teaches: [0008] “decides a user comprehension level of a recognition vocabulary” and TAKAHIRO teaches: “FIG. 2 is an explanatory figure showing a hierarchical structure of recognition dictionaries” and [0039] “the memory part may store the plurality of reference information in a hierarchical structure which has plural classifications in terms of attribute categories ranging from an upper level concept to a lower level concept, the memory part further having an information storage part for storing the voice input information formed of vocabularies pronounced by the speaker, wherein the control part presents the processing function corresponding to two or more of the attributes, and in response thereto stores the vocabularies corresponding to the two or more 
Note that as discussed in the interview before the present amendment was filed, the examiner did consider the allowability based on the amended limitation. However, the examiner considers the amended limitation too broad. In particular, even if the stored words/phrases are not hierarchically listed, the system would always respond differently depending on the different word/phrase recognized. How does the hierarchical dictionary uses the “depth of knowledge” to determine the system response behavior must be further specified to distinguish from a non-hierarchical dictionary, where “depth of knowledge” can be broadly interpreted. 
In addition, Claim 2 appears to be incompatible with Claim 1, in that Claim 1 relies on hierarchical level to determine comprehension level while Claim 2 relies on number of instances a particular word is mentioned.
It is advised that the applicant file an AFCP to address this issue for allowability consideration.
Allowable Subject Matter
3.	Claims 2-3, 5-6, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
4.	Claims 1, 4, 8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takei, et al. (US 20140074473; hereinafter TAKEI) in view of Choi (US 20100171464; hereinafter .
As per claim 1, TAKEI (Title: Navigation apparatus) discloses “An electronic device comprising: a controller (TAKEI, [Abstract], A navigation apparatus capable of providing a user .. with an operational transition that is defined by the guidance, operational procedure, operation screen and recognition vocabulary, while altering the operational transition in accordance with the recognition vocabulary comprehension level of the user) configured to:
5perform a speech word analysis based on the voice of a user after performing [ a first voice output request ] (TAKEI, [0008], carries out voice recognition of the instruction received by the voice input unit <read on speech word analysis>; [0110], voice interaction between a user and the apparatus such as a portable navigation apparatus <read on voice request and response>);
estimate a comprehension level of the user based on [ a hierarchy of speech content indicating a depth of knowledge ] linked to a word stored in a memory and a result of the speech word analysis (TAKEI, [0008], decides a user comprehension level of a recognition vocabulary .. from at least one of correction operation frequency and time-out frequency in an operation .. corresponds to the instruction); and 
[ perform a second voice output request ] in accordance with the 10comprehension level of the user (TAKEI, [0110], voice interaction between a user and the apparatus such as a portable navigation apparatus <read on a ready mechanism performing voice request and response>).”  
TAKEI does not explicitly disclose “a first voice output request .. perform a second voice output request.” However, the feature is taught by CHOI (Title: System and Method For Charging A Mobile Device). Note that the limitation “a first voice output request .. a second voice output request” is ambiguous and the applicant is requested to clarify this limitation for further examination.
 In the same field of endeavor, CHOI teaches: [0033] “mobile phone 110 runs an application to detect the voltage level of the battery and generates a charging request command to robotic device 150. In order to be able to communicate with mobile phone 110, robotic device 150 may be equipped with a wireless communication module, such as Bluetooth®” which teaches a ready mechanism for sending any voice request for any action.
CHOI also teaches: [Abstract] “a mobile charging system comprises a mobile device having a battery, a robotic device removably connected to the mobile device, and a charging station removably connected to the robotic device. The robotic device is adapted to detect docking of the mobile device. If the docking of the mobile device is detected, the robotic device autonomously returns to the charging station for charging the battery of the mobile device. The robotic device receives an instruction from the mobile device or a user and performs tasks associated with the instruction.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of CHOI in the system taught by TAKEI, to facilitate sending any voice request for any action, including inputting alternative voice.
TAKEI in view of CHOI does not explicitly disclose “a first voice output request .. perform a second voice output request” (see above Note). For further support, the feature is taught by BANDHOLZ (Title: Query tree navigation). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of BANDHOLZ in the system taught by TAKEI and CHOI, to facilitate further interactions for better responses from the user.
TAKEI in view of CHOI and BANDHOLZ does not explicitly disclose “a hierarchy of speech content indicating a depth of knowledge ..”. However, the feature is taught by TAKAHIRO (Title: Method and system for selecting recognized words when correcting recognized speech). 
In the same field of endeavor, TAKAHIRO teaches: FIG. 2 is an explanatory figure showing a hierarchical structure of recognition dictionaries; and [0039] “the memory part may store the plurality of reference information in a hierarchical structure which has plural classifications in terms of attribute categories ranging from an upper level concept to a lower level concept, the memory part further having an information storage part for storing the voice input information formed of vocabularies pronounced by the speaker, wherein the control part presents the processing function corresponding to two or more of the attributes, and in response thereto stores the vocabularies corresponding to the two or more of the attributes in the recognition result storage region as the recognition information for respective the attributes, and when an instruction to correct the recognition information having an attribute of the lower level 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of TAKAHIRO in the system taught by TAKEI, CHOI TAKEI and BANDHOLZ, to facilitate hierarchical  dictionary for determining user comprehension level for better system interaction with the user.
	Claim 4 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.  
Claim 8 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
Claims 12-17 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1. The applicant is request to check Claim 12 which recites “an other electronic device” while Claims 13-17 recite similar limitations without “other.” Nonetheless, Choi (see bold text) in Claim 1 already taught ready mechanisms to facilitate the function of the recited limitations, with “other” or not.
Conclusion 
5.	Applicant's amendment necessitates the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.